IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
UNITED STATES OF AMERICA, CIVIL ACTION NO.
Plaintiff, JUDGE

Vv.

REAL PROPERTY LOCATED AT 100
MOUNTAIN VIEW DRIVE, MORELAND
HILLS, OHIO, CUYAHOGA COUNTY
PERMANENT PARCEL NOS: 913-06-001,
913-06-005;

REAL PROPERTY LOCATED AT 2664
SOUTH GREEN ROAD, SHAKER
HEIGHTS, OHIO, CUYAHOGA COUNTY
PERMANENT PARCEL NO. 734-03-026;

REAL PROPERTY LOCATED AT 2104
SOUTH GREEN ROAD, SOUTH EUCLID,
OHIO, CUYAHOGA COUNTY PARCEL
NO. 703-22-020;

REAL PROPERTY LOCATED AT 2110
SOUTH GREEN ROAD, SOUTH EUCLID,
OHIO CUYAHOGA COUNTY PARCEL
NO. 703-22-019;

VACANT RESIDENTIAL LOT LOCATED
ON SOUTH GREEN ROAD, SOUTH
EUCLID, OHIO, CUYAHOGA COUNTY
PARCEL NO. 703-22-021;

REAL PROPERTY LOCATED AT 952 N
LAUREL AVENUE, LOS ANGELES,
CALIFORNIA, LOS ANGELES COUNTY
AIN 5529-023-023;

REAL PROPERTY LOCATED AT 806 N
VISTA STREET, LOS ANGELES,
CALIFORNIA, LOS ANGELES COUNTY
ASSESSOR AIN 5526-005-024;

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

)
)
)
)
)

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

COMPLAINT IN FORFEITURE

 
1996 PORSCHE 911 TURBO, BLACK IN
COLOR, VIN: WP0AC2991TS376255;

2019 NAUTIQUE G25 BOAT, HIN:
CTC95115K819, WITH A 2019 EXTREME
BOAT TRAILER, VIN:
5DBBB2734KZ005090;

PATEK PHILIPPE ROSE GOLD MEN’S
WRIST WATCH, MODEL NO. 5980/1R-
001, SERIAL NO. 797834/6192290;

ROLEX STAINLESS MEN’S WRIST
WATCH, MODEL NO. 115234, SERIAL
NO. 245E1318;

ROLEX STAINLESS MEN’S WRIST
WATCH, MODEL NO. 116234, SERIAL
NO. 17T10743;

ROLEX 18K ROSE GOLD MEN’S WRIST
WATCH, MODEL NO. 218235, SERIAL
NO. 38HZ3155;

METALOR KILOGRAM GOLD BAR,
SERIAL NO. 18144504;

$2,158,215.00 IN U.S. CURRENCY; and,

$39,108.00 IN U.S. CURRENCY;

Nee Newman Sener Smee” Neen Smee” Serene Semen See Serer Nee” Sc eee ne ee ee ee ne ee ee ee ee ee ee ieee ane” See”

Defendants.

NOW COMES plaintiff, the United States of America, by Bridget M. Brennan, Acting
United States Attorney for the Northern District of Ohio, and Henry F. DeBaggis, Assistant U.S.
Attorney, and files this Complaint in Forfeiture, respectfully alleging as follows in accordance

with Supplemental Rule G(2) of the Federal Rules of Civil Procedure:

 

 
JURISDICTION AND INTRODUCTION

1. This Court has subject matter jurisdiction over an action commenced by the
United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. §
1355(a). This Court also has jurisdiction over this particular action under 18 U.S.C. §
981(a)(1)(A), 21 U.S.C. §§ 881(a)(4) and (a)(6).

2. This Court has in rem jurisdiction over the defendant properties (hereinafter,
“defendant properties”) under 28 U.S.C. § 1355(b). Further, the United States will post notice of
this action and a copies of the Complaint in Forfeiture on the defendant real properties in
accordance with 18 U.S.C. § 985(c)(1)(B).

3, Venue is proper in this district pursuant to: (i) 28 U.S.C. § 1355(b)(1) because
acts giving rise to the forfeiture occurred in this district.

4, The defendants currency and property are subject to forfeiture to the United States
under 21 U.S.C. Section 881(a)(6) in that they constitute proceeds from illegal drug trafficking
activities, and/or were used - or were intended to be used - in exchange for illegal controlled
substances, and/or were used - or were intended to be used - to facilitate illegal drug trafficking
activities.

5. The defendant property also is subject to forfeiture to the United States under 18
USS.C. § 981(a)(1)(A) in that it was involved in a transaction(s) in violation of 18 U.S.C. § 1957
(money laundering), or is property traceable to such property.

DESCRIPTION OF DEFENDANT PROPERTIES

6. The defendant properties — including all fixtures, improvements, and

appurtenances, are the following:

a) A residence located at 100 Mountain View Drive, Moreland Hills, Ohio

 

 
b)

d)

g)

h)

44022, which is further described by the Cuyahoga County Auditor’s Office as
Parcel: 913-06-001 and Parcel: 913-06-005;

A residence located at 2664 South Green Road, Shaker Heights, Ohio 44122,
which is further described by the Cuyahoga County Auditor’s Office as Parcel:
734-03-026;

A residence located at 2104 South Green Road, South Euclid, Ohio 44121,
which is further described by the Cuyahoga County Auditor’s Office as Parcel:
703-22-020;

A residence located at 2110 South Green Road, South Euclid, Ohio 44121,
which is further described by the Cuyahoga County Auditor’s Office as Parcel:
703-22-019;

A vacant residential lot located on South Green Road, South Euclid, Ohio
44121, which is further described by the Cuyahoga County Auditor’s Office as
Parcel: 703-22-021;

A residence located at 952 N Laurel Avenue, Los Angeles, California 90046,
which is further described by the Los Angeles County Assessor as AIN: 5529-
023-023;

A residence located at 806 N Vista Street, Los Angeles, California 90046,
which is further described by the Los Angeles County Assessor as AIN: 5526-
005-024;

A 1996 Porsche 911 Turbo, black in color, VIN # WPOAC2991TS376255;

A 2019 Nautique G25 boat, HIN # CTC95115K819, with a 2019 Extreme boat

trailer, VIN # 5DBBB2734KZ005090;

 

 
j) (1) Patek Philippe rose gold men’s wrist watch, Model # 5980/1R-001, Serial #
797834/6192290;

k) (1) Rolex stainless men’s wrist watch, Model # 115234, Serial # 245E1318;

1) (1) Rolex stainless men’s wrist watch, Model # 116234, Serial # 17110743;

m) (1) Rolex 18k rose gold men’s wrist watch, Model # 218235, Serial # 38HZ3155;

n) (1) Metalor kilogram gold bar, Serial # 18144504;

)) $2,158,215.00 in U.S. currency; and

Pp) $39,108.00 in U.S. currency.

DRUG TRAFFICKING OPERATION
7. The Major Crimes Task Force (MCTF) is conducting an investigation of Eyton

SENDERS, Justen BALAY and others who have been involved in an interstate drug trafficking
and money laundering operation where they use common carriers to distribute marijuana and
cannabis concentrates, such as THC vape cartridges, to customers and/or other co-conspirators.
SENDERS and others have been identified as the owner/operators of Dank Vapes (DANK
VAPES) and Dankwoods! which are the manufacturers and distributors of a popular brand of
THC vape cartridges. In an effort to conceal their illegal activities and avoid detection by law
enforcement, Senders and others used various residences, businesses, and vehicles to travel to

vatious destinations to manufacture and supply drugs for their customers. It further appears that

 

1 An anonymous article titled, "Owners of Dank Vapes Exposed" was posted on 10/8/19 on the
Instagram site "theblacklistxyz." In summary this article stated, "Owners of dank vapes consist
of 3 people, all multi-millionaires in the Hollywood hills: Atom- Jewish kid, from Ohio . . . Zat-
from Ohio . . . Powder- Jewish white kid, from Nebraska... None of them have social media or
any kind of photos on the Internet . . . they are continuing to put poison oil on the streets, with:
Dank Vapes, Mario Carts, Exotic carts, who are all friends that work together . . . Daniel Staub is
the trademark holder for exotic carts. Possibly the owner too."
SENDERS and others have conducted complex financial transactions with the illicit drug
proceeds generated from their sales and disbursements. In an attempt to launder their illicit
proceeds, SENDERS has utilized numerous third-parties to conceal the true source and nature of
the funds. The DANK VAPES DTO is a multi-million-dollar organization thus there is a fervent
attempt to layer the illicit proceeds through third party individuals and entities to make the
monies appear legitimate.

8. Cannabis concentrates such as oils (distillate) are created by using an extraction
process to separate resin glands containing the psychoactive compound THC from the cannabis
flower. Oils are popularly utilized in pre-filled vape pens which can contain extraordinarily
high THC levels ranging from 40% to 80%. This form of marijuana can be up to four times
stronger in THC content than regular marijuana buds that are smoked or ingested, which
normally measures around 20% THC levels.

9.  “Vaping” is the act of inhaling and exhaling an aerosol or vapor made from a liquid
or dry material that is heated in an electronic powered device, called an electronic cigarette, or e-
cigarette. Vaping is an alternative way to consume cannabis without the need to burn it to obtain
ahigh. Portable vaporizer pens, which use THC oil cartridges, are discrete as they do not emit
an odor of marijuana when used. This consumption method provides an instant, more powerful,
longer lasting high than the conventional method of smoking leaf marijuana.

10. Title 18, U.S.C., Section 1956 (a)(1) makes it an offense when, whoever, knowing
that the property involved in a financial transaction represents the proceeds of some form of

unlawful activity, conducts or attempts to conduct such a financial transaction which in fact

 

2 Although THC is only one of numerous chemical compounds known as cannabinoids found in
the cannabis plant, THC is the primary psychoactive ingredient that creates a euphoric high.

 
involves the proceeds of a specified unlawful activity (SUA) —

(A)(i) with the intent to promote the carrying on of the specified unlawful activity; or

(ii) with intent to engage in conduct constituting a violation of Title 26, U.S.C.,

Section 7201 or 7206 of the Internal Revenue Code; or

(B) knowing that the transaction is designed in whole or in part -

(i) to conceal or disguise the nature, the location, the source, the ownership, or the

control of the proceeds of specified unlawful activity.

11. There is probable cause to believe to enable them to promote their DTO, DANK
VAPES drug trafficking, that proceeds were used by SENDERS and others for the purchase of
marijuana/THC cultivation, dispensing and manufacturing equipment, and air/ground
transportation for distribution. There is also probable cause to believe that SENDERS and others
concealed the nature, source and ownership of their drug trafficking proceeds by using third
parties to conduct a series of financial transactions, through various bank accounts, to ultimately
layer or distance the illicit proceeds from their criminal source.

12. Title 21, U.S.C., Section 841(a)(1) makes it unlawful for any person, knowingly or
intentionally, to manufacture, distribute, or dispense a controlled substance; or (2) to create,
distribute, or dispense, or possess with intent to distribute or dispense, a counterfeit substance.
The felonious manufacture, importation, receiving, concealment, buying, selling, or otherwise
dealing in a controlled substance is identified as an SUA under Title 18, U.S.C., Sections
1956(c)(7) and 1961(1)(D). Evidence developed in the investigation shows that SENDERS,
BALAY and others manufactured and distributed in excess of 3.7 million THC vape cartridges
from California to various other states, including the Northern District of Ohio from July 201 8

through July 2019. This is a conservative estimate of the amount of THC vape cartridges that
were sold by this DTO. Based upon my training and experience, I know that this volume of
THC vape cartridges is a distribution amount. Additionally, I know that each THC vape
cartridge has a street value ranging from $30 to $45. I know the street value based upon recent
interviews of other THC vape cartridge traffickers in the Northern District of Ohio.

13. Many individuals involved in money laundering and other illegal activities, such as
drug trafficking, are aware of the Currency Transaction Report (CTR) reporting requirements
and take active steps to attempt to cause financial institutions to fail to file CTRs. It is also
common for many of these individuals to refrain from using traditional banking methods as to
avoid reporting requirements and remain anonymous from law enforcement. In order to avoid
the reporting requirements, individuals often “structure” their deposits and withdrawals into
financial institutions. Individuals use the method of “smurfing” to structure their cash deposits
which is the process of taking a lump sum of cash in excess of $10,000 and conducting multiple
deposits with the currency in amounts less than the $10,000 threshold. Structuring is a criminal
violation under Title 31, U.S.C., Section 5324.

CURRENCY TRANSACTION REPORTS

14. As stated above, financial institutions are required to file a CTR when an individual
conducts a deposit, exchange or withdrawal in excess of $10,000 in currency. Below is a listing
of CTRs filed on behalf of individuals pertinent to the investigation.

15. CTR#31000143890849 — 3/21/19

This CTR was generated as the result of wire transfers received in the amount of $1,720,000 by

 

3 Financial institutions must file a CTR, for a cash deposit or a money transfer to, or on behalf of
the same person, which involves a transaction in currency of more than $10,000 during any one-
business day.

 
First American Title Insurance Company. The entity involved in the transaction was N Laurel
Avenue Property Holdings LLC‘ and the transaction was conducted on behalf of SENDERS.
The entity has an address of 14393 Washington Blvd., University Heights, Ohio’.

16. CTR #31000145532083 — 4/12/19
This CTR was generated as the result of a wire transfers received in the amount of $1,850,000 by
First American Title Insurance Company. The entity involved in the transaction was 833 N.
Spaulding Avenue LLC® and the transaction was conducted on behalf of SENDERS. The entity
has an address of 14393 Washington Blvd., University Heights, Ohio.

17. CTR#310001502241550 — 6/14/19
This CTR was filed by Fidelity National Financial Inc. as the result of two (2) wire transfers
totaling $1,900,000 regarding the purchase or sale of property located at 806 N. Vista Avenue,
Los Angeles, California 90035. The transaction was conducted on behalf of the entity, 806 N.

Vista Ave LLC’ which had an address of 14393 Washington Blvd., University Heights, Ohio.

 

* According to the California Secretary of State business filings, N. Laurel Avenue Property
Holdings LLC was incorporated on 2/21/19 and listed SENDERS as a member.

> 14393 Washington Blvd, University Heights, Ohio 44113 is the residence of SENDERS’
relatives.

6 According to the California Secretary of State business filings, 833 N. Spaulding Avenue LLC
was incorporated on 3/26/19 and listed SENDERS as manager/member.

7 According to the California Secretary of State business filings, 806 N Vista Ave LLC was
incorporated on 5/28/19. Business documents provided to Granite Escrow & Settlement
Services for the purchase of 806 N. Vista Avenue, Los Angeles, CA 90046 indicate that BALAY
is listed as the only member of 806 N Vista Ave LLC.

 
18. CTR#31000164641032 — 3/9/20
This CTR was filed as the result of a cash deposit conducted by a relative of SENDERS in the
amount of $ 12,41 0 into Fifth Third business checking account ending in # 4831. This is the
business account of Sendies Boys Limited LLC DBA Tibor’s Kosher Meats which is located at
2185 S. Green Road, University Heights, Ohio. The CTR denotes the relative depositor’s.
occupation as Meat Market owner with an address of 2543 S. Green Road, University Heights,
Ohio.

19. CTR#31000165076536 — 3/16/20
This CTR was filed as the result of a cash deposit conducted by a relative of SENDERS in the
amount of $11,530 into Fifth Third business checking account ending in # 4831.

FINANCIAL ANALYSIS

20. SENDERS opened several personal and business bank accounts that demonstrate

activity consistent with money laundering and the accounts are summarized, as follows:

First National Bank of Pennsylvania account ending in # 6949 — ES Global Real
Estate Holdings LLC

21. SENDERS in conjunction with a relative, opened this business account on 6/26/18
at the LaPlace branch in Beachwood, Ohio. The signature card refers to SENDERS as the
Property Manager and another person as the Managing Member. The mailing address for the
business is 14393 Washington Blvd., University Heights, Ohio 44118 which is the residence of
relatives of SENDERS. SENDERS’ physical address is documented as 1121 La Peer Drive, Los
Angeles, California 90035 while the Managing Member’s physical address is the above
mentioned Washington Blvd. location. During the period 9/14/18 to 11/13/19, there were twenty
(20) cash deposits totaling $102,638 placed into this account. In addition, the following

transactions occurred in this account:

 

 
- 10/23/18- there was an outgoing wire transfer in the amount of $2,470 payable to Henan Touch
Science Instruments which is located in Zhengzhou, China. This company sells products and
equipment related to THC/distillate manufacturing. The Website states “We have more than 15
years of manufacturing experience with induction rotary evaporators, glass reactors, drying
ovens, chillers, water ring vacuum pumps and other lab instruments.”

- 6/12/19 and 6/13/19 — the account received two (2) wire transfers from Titanium Lending Inc.
each for $100,000 thus totaling $200,000 (deposit).

- 6/13/19 — the account utilized a wire transfer in the amount of $197,560.35 to purchase a
residence at 2664 Green Road in Shaker Heights, Ohio (Expenditure).

- 7/3/19 — the account received two (2) sequential checks from Icon Remodeling Inc., one for
$200,000 and another for $130,000 totaling $330,000 (deposit). The checks are numbered 185
and 186 (sequential) and there is not a description of the transaction in the “Memo” section of
the checks. The checks are dated 7/1/19.

- 7/24/19 — the account received an incoming wire transfer (deposit) in the amount of $200,000
from Titanium Lending.

- 7/25/19 — the account was utilized to send a wire transfer to Hvidzak Capital Management
account in the amount of $200,000 (expenditure).

- 8/12/19 — an outgoing wire transfer was sent to a relative of SENDERS’ US Bank account
ending in # 9109 in the amount of $350,000 (expenditure).

- 9/10/19 — the account utilized a wire transfer in the amount of $32,884.25 to purchase vacant
property on South Green Road in South Euclid, Ohio.

Banner Bank account ending in # 0600 — Laurel Avenue Property Holdings LLC

22. SENDERS opened this account on 5/21/19 with a $200 cash deposit. He stated the

 
address of the LLC was 14393 Washington Blvd., University Heights, Ohio. The following
activity occurred in this account:
8/9/19 — A $100,000 check deposit from Icon Remodeling which originated from JP Morgan
Chase account ending in # 9053. The check does not indicate a purpose in the “memo section.”
8/27/19 — A $150,000 wire transfer credit (deposit) from Wisnicki & Associates LLC which
originated from JP Morgan Chase account ending in # 0540.
9/4/19 — A $150,000 wire transfer debit (expenditure) to David Elliot Builders Inc. Banner Bank
account ending in # 5858.
10/7/19 — A $150,000 wire transfer credit (deposit) from Wisnicki & Associates LLC which
originated from JP Morgan Chase account ending in # 0540.
10/7/19 — An internal bank transfer in the amount of $150,000 to David Elliot Builders Inc.,
Banner Bank account ending in # 5858.
1/8/20 — An $80,000 wire transfer debit (expenditure) to a relative of SENDERS.
Fifth Third Bank account ending in # 4527 — Personal Checking

23. SENDERS and a relative, opened this joint account on 8/29/19. The account listed
SENDERS’ occupation as a “Butcher and co-owner of Tibor Kosher Meats” and the relative as a
“co-owner of Tibor Kosher Meats.”® The account listed SENDERS’ address as 14393
Washington Blvd., University Heights, Ohio and the relatives’ address as 2543 S. Green Road,

University Heights, Ohio. During the period 2/5/20 to 3/25/20, the account received four (4)

 

8 According to a Cleveland Jewish News article dated 9/9/19, a relative of SENDERS purchased
Tibor’s Kosher Meats from Tibor Rosenberg for an undisclosed amount. According to the Ohio
Secretary of State business filings, Tibor's Kosher Meat Market was incorporated in 1986 by
Tibor Rosenburg. This business executed a Trade Name Assignment on 9/11/19 to Sendies Boys
Limited LLC.

 
ACH deposits totaling $305,000 from Gemini Trust Company’. The account also included
several check deposits from Sendies Boys Limited LLC” Fifth Third business checking account
ending in # 4831. There was also a wire transfer deposit from ENJ Properties LLC! in the
amount of $197,666.66. The account also received two (2) incoming wire transfers totaling
$705,000 from the ES Global Real Estate Holdings LLC bank account described above which
SENDERS and a relative were joint account holders. The deposits funded two (2) wire transfers
to D Cada Inc. in the amount of $340,000 and to LA Exotic Watches in the amount of $189,500.
D Cada Inc. is an importer of luxurious handbags and LA Exotic Watches sells luxurious
watches. SENDERS indicated to bank branch staff that he was purchasing watches to “flip.”
The account was also used to conduct the following notable purchases and expenditures:

- The purchase of 2110 Green Road which was purchased under the entity of Corner Green LLC.
On 5/27/20, an outgoing wire transfer of $151,932.35 to Erie Title Agency with reference to
“Dorothy Wilson”. Cuyahoga property records show that 2110 Green Road was purchased on
6/5/20 by Corner Green LLC from seller Dorothy Wilson for $155,000. Corner Green is an LLC
created by SENDERS to purchase real estate.

- There were two (2) separate transfers from this account to another Fifth Third account holder

Select Homes. On 6/9/20, there was a $120,000 transfer and on 6/24/20, there was a $140,000

 

° Gemini Trust is a virtual currency exchange and was used by Shane Hvidzak and Hvidzak
Capital Management to launder drug proceeds for SENDERS and associates.

10 According to the Ohio Secretary of State business filings, Sendies Boys Limited LLC was
incorporated on 6/9/19.

1 ENJ Properties LLC was incorporated in California on 10/14/16 and listed SENDERS as a
member. The LLC was dissolved on 3/18/20.

 

 
transfer.
- There was the purchase of Official Bank check #33354220 which was dated 7/9/20 payable to
Firenza Stone in the amount of $50,000. The memo stated the purchaser was SENDERS.
Firenza Stone is a home remodeling business which specializes in granite products.
- There was the purchase of Official Bank check #334141134 which was dated 7/23/20 payable
to RSA Architects in the amount of $11,166.50. The memo stated the purchaser was SENDERS
and referenced 100 Mountain View. RSA Architects is a home remodeling business and 100
Mountain View Drive, Moreland Hills, OH is the address of a residence purchased by an LLC
created by SENDERS.
Fifth Third Bank account ending in # 4831 - Sendies Boys Limited LLC

24. Sendies Boys Limited LLC opened this account on 8/20/19 with a $100 cash
deposit. The signors on the account were co-owners, both relatives of SENDERS. The second
deposit into the account was an incoming wire transfer in the amount of $300,000 from US Bank
account ending in # 9109 in the name of a relative of SENDERS on 8/29/19. On 9/3/19, this
account sent an outgoing wire transfer in the amount of $300,000 to Wachter Kurant LLC™Trust
account at Key bank. On 8/12/19, SENDERS through his ES Global Real Estate Holdings LLC
(ES Global) account sent a relative a wire transfer in the amount of $350,000 to the same above-
mentioned US Bank account used to send this incoming wire transfer. The third deposit into this
account was in the amount of $20,300 from SENDERS and a relative of SENDERS’ above
mentioned Fifth Third personal account. This check consisted of $1,300 in currency and a

personal check #0999 in the amount of $19,000. On 8/12/19, SENDERS purchased Official

 

12 This is a law firm that has created several of the LLCs used by SENDERS.

 
check #281303597 in the amount of $19,461.15 from his ES Global account and subsequently
deposited the check into his Fifth Third personal account. Therefore, this was the origin of funds
used to write the $19,000 check. The next deposit into Sendies Boys business account was a
$100,000 check payable to Sendies Boys Limited LLC from Misak Misak one of the third-party
money launderers used by the DANK VAPES DTO in their illegal enterprise.
The following transactions are other activity that indicates Tibor Meats and its business bank
account is a conduit to launder money for SENDERS:
- During the period 9/27/19 to 7/23/20, there were thirty-four (34) checks payable to SENDERS
totaling $258,354 from the Sendies Boys Limited bank account. SENDERS states on paperwork
that he is employed as a butcher at the store but there is no evidence that he works at the store in
any capacity.
- During the period 5/1/20 to 7/23/20, there are sixteen (16) payroll checks that are made payable
to a relative of SENDERS, in the amount of $1,375.86 each and totaling approximately $22,000
that SENDERS deposits into his personal Fifth Third checking account. This person shows no
apparent connection to the account that is shared with a relative of SENDERS.
- On 5/4/20, there is a car payment made to Shaker Auto Lease on behalf of SENDERS.
- During the period 9/10/19 to 6/30/20, there were $2,921,948.32 in deposits from Heartland
Payment Services which is a payment processing business.
- On 12/24/19, there was an $80,000 outgoing wire transfer to a relative of SENDERS.
Banner Bank account ending in # 6703 — 806 N. Vista Ave LLC

25. BALAY opened this business checking account under the name 806 N. Vista Ave
LLC and is listed as the sole member of this entity. The address used for the bank account on the

signature card was 1355 Westwood Blvd., Ste. 201, Los Angeles, California 90024. However,

 
the business documents that were required by the bank to open this account demonstrated that
the entity had an address of 14393 Washington Blvd., University Heights, Ohio 44118. This is
the address frequently used by SENDERS and is the address where relatives of SENDERS live.
The account was opened on 6/15/19 with a cash deposit of $100. The following is a description
of the activity in the account:
- 8/27/19 — A $150,000 wire transfer credit (deposit) from Wisnicki & Associates LLC.
- 9/13/19 — A $150,000 wire transfer debit (expenditure) to David Elliot Builders Inc.
REAL ESTATE TRANSACTIONS
26. 952 N. Laurel Avenue, Los Angeles, CA 90046 — (3/21/19)

This property was purchased for $1,720,000 by N. Laurel Avenue Property Holdings
LLC} (N Laurel) and the seller was 952 Laurel LLC (952 Laurel), The closing was handled by
Granite Escrow & Settlement Services, 439 Cannon Drive, STE 220, Beverly Hills, California.
SENDERS is listed as the sole member of N. Laurel and he was the only person who signed
documents on behalf of the LLC during the transaction. The address listed for N. Laurel is
14393 Washington Blvd., University Heights, Ohio (SENDERS? relatives’ residence). The
property was financed via four (4) wire transfers from Titanium Lending Inc."* (Titanium
Lending) located at 2001 W. Magnolia Blvd., Suite D, Burbank, California 91506. The amount

and date of the wire transfers were as follows: $51,600 (2/26/19), $500,000 (3/15/19), $270,000

 

13 According to the California Secretary of State business filings, N. Laurel Avenue Property
Holdings LLC was incorporated on 2/21/19 and listed SENDERS as a member.

14 California Secretary of State business filings indicate that Titanium Lending Inc. was
incorporated on 3/21/16 and listed two individuals as officers with the company.
(3/19/19) and $230,000 (3/20/19) which totals $1,051,600. The remaining $678,000 was
financed by Chris Furie who is the owner of 952 Laurel and Fairweather Partners LP. The deal
was closed on 3/21/19 and the final amount owed by N. Laurel was $1,729,600. Titanium
Lending conducted the above transactions to launder the drug proceeds obtained by the DANK
VAPES DTO.

27. 833 .N. Spaulding Avenue, Los Angeles, CA — (4/12/19)

This property was purchased for $1,850,000 by 833 N. Spaulding Avenue LLC. A CTR
was filed by First American Title relating to SENDERS and 833 Spaulding. The report stated
“Total Cash In” as 1850000 and “Total Cash Out” as Wire: 1850000. This property was sold on
1/23/20 for $1,850,018.

28. 2664 Green Road, Shaker Heights, OH 44122 — (6/14/19)

ES Global Real Estate Holdings LLC (ES Global) purchased this two-family residence
for $210,000. A review of subpoenaed records for First National Bank of Pennsylvania business |
checking account ending in # 6949 demonstrated significant structured cash deposits and wire
transfers from third party entities or individuals who have assisted SENDERS in laundering his
drug proceeds. The chronological financial activity from the account used to purchase the
property is as follows:

- 5/31/19 — There was a $10,000 check written to Greater Cleveland Title.

- 6/12/19 — Wire transfer in the amount of $100,000 received from Titanium Lending.

 

 

15 According to the Ohio Secretary of State business filings, ES Global Real Estate Holdings
LLC was incorporated on 3/4/15 and listed SENDERS as the registered business agent. Further,
the signature card for First National Bank of Pennsylvania account ending in # 6949 listed
SENDERS as the Property Manager, a relative of SENDERS as the Managing Member and the
mailing address for the business as 14393 Washington Blvd., University Heights, Ohio 44118.
- 6/13/19 — Wire transfer in the amount of $100,000 received from Titanium Lending.
- 6/13/19 — Outgoing wire transfer in the amount of $197,560.35 to Greater Cleveland

Title.

- 6/14/19 — Cuyahoga County Public Records shows property transfer of 2664 Green Road
to ES Global for a purchase price of $210,000.
29.  806N. Vista Avenue, Los Angeles, CA 90046 — (6/14/19)

This property was purchased for $1,900,000 by 806 N Vista Ave LLC (806 N Vista) and
the seller was Exchange Resources, Inc (Exchange). The sole member of 806 N Vista is listed as
BALAY and the address for the entity is listed as 14393 Washington Blvd., University Heights,
Ohio (SENDERS’ relative’s residence). The closing was handled by Granite Escrow &
Settlement Services 439 Cannon Drive, STE 220, Beverly Hills, California. An associate of
BALAY signed the pertinent documents during the transaction however, there were several
individuals involved in the deal. The conversations via e-mail with Granite Escrow showed that
SENDERS was involved in the deal by obtaining information and financing. In addition, a
representative of David Elliot Builders was corresponding with the escrow officer of Granite
Escrow & Settlement Services. The deal was mainly financed by Wisnicki and Associates
LLC!* and it involved the following two (2) wire transfers: $1,800,000 (6/13/19) and $41,647.47
(6/14/19). The earnest money in the amount of $57,000 was wired to Granite Escrow by the
owner of David Elliot Builders on 5/14/19. The deal closed on 6/14/19.

30. Cuyahoga County Parcel # 703-22-021 — (9/10/19)

This vacant plot of land located on South Green Road in South Euclid, Ohio was

 

16 Wisnicki and Associates LLC was incorporated in New York on 7/15/08 and is owned by
Attorney Robert Wisnicki.
purchased by ES Global. A review of subpoenaed records for the First National Bank of
Pennsylvania business checking account ending in # 6949 revealed the following financial
activity used to purchase the land:
- 9/10/19 — Cash deposit of $6,000 made to ensure the balance was sufficient to fund the
wire transfer.
- 9/10/19 — Outgoing wire transfer in the amount of $32,884.25 to Barristers of Ohio, LLC.
- 9/11/19 — Public records shows a property transfer to ES Global for a purchase price of
$31,000. This property was transferred on 2/14/20 to Corner Green LLC” via a Quit
Claim Deed signed by SENDERS as a member of ES Global.
31. 2104 South Green Road, South Euclid, OH 44121 — (2/27/20)

This single-family residence was purchased with drug proceeds by Corner Green LLC for
$150,000. Corner Green LLC was created by SENDERS to facilitate real estate purchases with
drug proceeds. The purchase was finalized using a Fifth Third Bank account that consisted of
profits from the DANK VAPES DTO.

32. 2110 South Green Road, South Euclid, OH 44121 — (6/5/20)

This single-family residence was purchased with drug proceeds by Corner Green LLC for

$155,000.

33. 100 Mountain View Drive, Moreland Hills, OH 44022 — (2/5/20)

 

17 According to the Ohio Secretary of State business filings, Corner Green LLC was established
on 9/11/19 and SENDERS has signed documents as a member of the LLC. The properties
located at 2104 & 2110 South Green Road and the vacant lot (Cuyahoga County Parcel # 703-
22-021) in the name of Corner Green are all adjoined. Corner Green, similar to the majority of
entities formed by SENDERS, uses a mailing address of 14393 Washington Blvd., University
Heights, Ohio.

 
This residential property (existing 10,246 square foot home with a physical address of
100 Mountain View Drive, Moreland Hills, OH and adjoining vacant parcel) was purchased with
drug proceeds for $1,250,000 by 100 Mountain View LLC'® (100 Mountain). A review of
subpoenaed records for the Titanium Lending’s Bank of America business checking account
ending in # 6801 revealed the following financial activity used to purchase this property:
- 1/30/20 — Incoming $1,200,000 wire transfer from 833 N. Spaulding Avenue LLC which
was created by SENDERS.
- 2/3/20 — Outgoing $50,000 wire transfer to Hallmark Escrow Co.
- 2/4/20 — Outgoing $1,185,755 wire transfer to Ohio Real Title Agency
As previously described, 833 N. Spaulding Avenue LLC purchased a $1,850,000 residence
located at 833 N. Spaulding Avenue, Los Angeles, CA via wire transfers in April 2019.
SENDERS is the manager/member of 833 N. Spaulding Avenue LLC.
USE OF THIRD PARTIES TO LAUNDER MONEY
34.  S.H. is an entrepreneur who specializes in Bitcoin transactions. S.H. operates
multiple companies including but not limited to: H. Capital Management Group and High Street
Capital Fund which are operated from S.H.’s residence at XXX High Street, Bradford,
Pennsylvania. Beginning in late 2019, S.H. began conducting unusual financial transactions.
The transactions were mainly from his personal bank account and some of his business bank
accounts (mentioned above) at Northwest Bank and CNB Bank. S.H. had access to accounts at

Gemini Trust which is a Bitcoin holder from New York and used the accounts as a conduit to

 

'8 Ohio Secretary of State business filings indicate that 100 Mountain View LLC was
incorporated on 1/13/20. Further, U.S. Postal Service records indicate that SENDERS receives
mail at 100 Mountain View Drive, Moreland Hills, Ohio 44022.

 

 
conduct financial transactions. The transactions involved the above-mentioned parties including
but not limited to: W. & Associates, Titanium Lending, D.E.B., and a relative of SENDERS. In
addition, S.H. was the subject of five CTRs filed on his behalf in late 2019 into early 2020. S.H.
also received and paid funds to individuals who have a direct or apparent relationship with
SENDERS.
The following are the CTRs filed on behalf of S.H.:
10/22/19 — Cash deposit of $15,000 into Northwest Bank personal checking account ending in #
_ 0798.
12/26/19 — Cash deposit of $19,200 into Northwest Bank personal checking account ending in #
0798. |
1/2/20 — Cash deposit of $21,000 into Northwest Bank personal checking account ending in #
0798.
1/7/20 — Cash deposit of $40,850 into Northwest Bank personal checking account ending in #
0798.
3/3/20 — Cash deposit of $302,101 to West Valley View Inc. which is a Modular Housing
Retailer.
Prior to 10/22/19, there was no filing activity regarding CTRs for S.H..
H. CAPITAL MANAGEMENT — CNB Bank account ending in # 4287

35. The following activity related to SENDERS occurred in the H. Capital Management
CNB Bank account ending in # 4287:
5/13/19 — An incoming wire transfer (deposit) in the amount of $100,000 from CHM
Investments LP which has a managing partner who is a relative of R.W. |

5/15/19 — An incoming wire transfer in the amount of $25,000 from a relative of R.W.

 
5/22/19 — An incoming wire transfer in the amount of $111,000 from W. & Associates who was

the source of financing for SENDERS’ and BALAY’s above mentioned property purchase (806

N Vista). |

6/28/19 — An incoming wire transfer in the amount of $100,000 from W. & Associates who was

the source of financing for SENDERS’ and BALAY’s above mentioned property purchase (806

N Vista).

7/17/19 — An incoming wire transfer in the amount of $100,000 from a Cleveland area business

which is owned by an acquaintance of SENDERS.

7/17/19 — An incoming wire transfer in the amount of $130,000 from an associate of SENDERS

who listed an address of 23366 Commerce Park, Ste. 210, Beachwood, Ohio. This office

building was an address that SENDERS used for previous business filings.

7/25/19 — An incoming wire transfer in the amount of $200,000 from a relative of SENDERS.

The wire transfer originated from the ES Global account at First National Bank of Pennsylvania

(described above). The account is jointly held with SENDERS and is used as a mechanism to

launder drug proceeds. The mailing address is 19343 Washington Blvd., University Heights,

Ohio.

7/30/19 — An incoming wire transfer in the amount of $15,000 from a relative of R.W.

8/5/19 — An incoming wire transfer in the amount of $200,000 from a relative of SENDERS.

The “memo section” of the wire transfer states “Eyton Senders.”

8/9/19 — An incoming wire transfer (deposit) in the amount of $200,000 from Titanium Lending.

Titanium Lending was the lender on SENDERS’ N. Laurel property purchase described above.
36. The total amount of money transferred into this account during the period described

above is $1,351,000. This is not the total amount sent to the account as only monies from

 
individuals connected to SENDERS was used for analysis purposes. Prior to the initial wire
transfer on 5/13/19, this account’s activity consisted of transactions that amounted to less than
$10,000 monthly.
S.H. — Northwest Bank personal checking account ending in # 0798

37. This account had a balance of $5,602.83 on 7/29/19 and the activity following this
date rendered transactions in millions of dollars. During the period 9/18/19 to 2/26/20,
(5 months), the following activity related to SENDERS occurred in this account:

- There were credits (deposits) of $8,005,197.33 received from Gemini Trust which is
described as a “digital currency exchange and custodian that allows customers to buy,
sell, and store digital assets. It was founded by Cameron and Tyler Winklevoss.”
Through public source information, S.H. has described himself as a Bitcoin trader.

- W.and Associates received at least $505,000 in payments from the account. W. and
Associates was the source of money for the purchase of the 806 N Vista deal (described
above).

- Arelative of R.W. received at least $751,000 in payments from the account.

- A relative of SENDERS received $250,000 in payments from the account. This relative
then sent $200,000 to the H. Capital account on 8/5/19 with the memo section of the wire
transfer stating “Eyton Senders.”

- DEB. received $250,000 in payments from the account. This company is another entity
used by SENDERS to launder his drug proceeds.

- Titanium Lending received $700,000 in payments from the account. This company
financed the majority of the purchase of the N Laurel Avenue residence (described

above). The entity also sent money to SENDERS’ ES Global bank account.
- Anassociate (A.P.) of SENDERS received $65,000 from the account while another
associate (J.P.) of SENDERS received $150,000 from the account. The investigation has
revealed that SENDERS and this family have a personal relationship and that SENDERS
and J.P. have previously discussed the purchase of marijuana for personal use.

- DS. received a $200,000 wire transfer from this account and the payment referenced
“equipment purchased”. The funds were subsequently deposited into a JP Morgan Chase
Bank account belonging to D.S. in Los Angeles, CA. This transaction is significant as it
corroborates a social media post indicating that D.S. is associated with Exotic Carts (see
footnote 1).

- Anassociate (D.J.) of SENDERS received $150,000 from the account. D.J. and A.P.
work together at an investment company in the Cleveland area. In addition, surveillance
conducted by task force members witnessed high-end sports cars owned by A.P. and D.J.
parked at 23258 Fernwood Drive, Beachwood, Ohio. This address was connected to a
marijuana delivery in which SENDERS was arrested in 2010. It was also the address on
the check that was the initial deposit into the US Bank ES Global account in 2017.

- BALAY received $100,000 from this account on 12/5/19. BALAY is the partner of
SENDERS and others in the drug trafficking organization.

38. Insummary, SENDERS’ associates were paid large sums of money from S.H. and
his related entities. Also, SENDERS’ associates sent money to H. Capital. In one instance,
SENDERS’ relative referenced SENDERS when conducting a $200,000 wire transfer to H.
Capital. Another relative of SENDERS sent $200,000 from their joint account to H. Capital.
The payments to lenders and acquaintances of SENDERS also demonstrate a mechanism used to

launder illicit proceeds. The payment to BALAY just further solidifies the use of the accounts to
launder drug proceeds. Further, the Securities and Exchange Commission filed a civil complaint
on 6/16/20 against High Street Capital, and Shane and Sean Hvidzak alleging fraud.
M.M.

39. M.M.’s last known occupation was a manager of a T-Mobile Store, however, his
bank accounts have a vast amount of transactions. There does not appear to be a specific
purpose to the transactions and they appear random. There does not include notations in the
“memo section” of the checks nor does there indicate a relationship to the payee. In late 2019,
M.M. wrote checks from his Wells Fargo personal checking account ending in # 0458 to
individuals or entities involved in the DANK VAPES DTO. The following are chronological
listing of the checks:

- 9/6/19 — There was a $90,000 check written to Parkway Investment Group LLC which is
owned by an individual who is also an owner of Titanium Lending.

- 9/6/19 ~ There was a $11,000 check written to an individual who isa DANK VAPES
distributor.

- 9/9/19 — There was a $100,000 check written to Sendies Boys Limited which is the
holding company of Tibor’s Kosher Meats which was purchased by a relative of
SENDERS on 9/10/19. The check was endorsed by another relative of SENDERS. As
with the other checks, there was nothing in the “memo section” depicting a purpose of the
check.

- 10/7/19 - There was a $13,000 check written to Titanium Lending Inc. who is described
above as a financier of properties purchased by SENDERS.

40. During the period 2/22/19 to 6/9/19, M.M. further used his Citibank personal

checking account ending in # 4496 to write nine (9) checks payable to Titanium Lending which

 
totaled $134,000. The deposits in this account consisted of cash and zelle or similar payment
methods. Misak received checks from DH Promotions which stated in the memo section “loan.”
A review of DH Promotions account demonstrated cash and zelle deposits. The following are
the checks written to Titanium Lending from M.M.:

- Check number 141 dated 2/22/19 for $17,000.

~ Check number 142 dated 2/28/19 for $15,000.

- Check number 144 dated 3/12/19 for $10,000.

- Check number 145 dated 3/17/19 for $10,000.

- Check number 146 dated 4/3/19 for $25,000.

- Check number 148 dated 4/20/19 for $25,000.

- Check number 149 dated 4/29/19 for $10,000.

- Check number 151 dated 5/26/19 for $12,000.

- Check number 154 dated 6/9/19 for $10,000.

41. The checks are almost in sequential order even though there is a spacing of time
periods between the dates. There is no information in the memo section of the checks which
states a purpose of the payment. These characteristics are consistent with Icon Remodeling who
also laundered the proceeds of the DANK VAPES DTO. A review of several checks indicates
that the handwriting on the payee line, deposit slip and/or endorser is very similar. Several of the
Titanium Lending checks from M.M. and Icon Remodeling share handwriting that is similar
between the payee and endorser. This information infers that the check is given to the
individuals with a blank “payee line” thus indicative of money laundering.

SENDIES BOYS LIMITED LLC

42. Sendies Boys Limited LLC (Sendies Boys) was established with the Ohio Secretary
of State on 6/17/19. On 9/11/19, Tibor’s Kosher Meat Market (Tibor) filed documents with the
Ohio Secretary of State which recorded a “Trade Name/Assignment” to Sendies Boys. This
corresponds with the public source information dated 9/9/19 that a relative of SENDERS
purchased Tibor. SENDERS has emerged as a partner of Tibor as referenced above. He and
another relative established a Fifth Third personal checking account and listed their occupations
as co-owners or a Butcher for Tibor. This personal account has received checks from Sendies
Boys Fifth Third business checking account and CTRs have been filed on SENDERS and his
relative pertaining to financial transactions related to Sendies Boys.

43. ' As described above in paragraph 39, M.M. wrote a check in the amount of $100,000
to Sendies Boys on 9/9/19. This cortelates with the purchase date of Tibor’s Kosher Meats.
Based on this information, Tibor is another entity in which SENDERS is using to launder his
illicit drug proceeds. This business, similar to the other entities described in this affidavit, allows
SENDERS a place to attempt to legitimize his ill-gotten gains.

D.E.B. Inc. - XXXX Beverly Blvd., Los Angeles, CA

44, _D.E.B. Inc. (DEB) was established by D.B. in 2016. The company has a business
bank account (ending in 5858) at Banner Bank which was established in October 2018. This is
the same bank in which SENDERS and BALAY opened accounts under limited liability
companies related to property purchases. As described above, SENDERS and BALAY have
transferred monies into DEB’s Banner Bank account and a Bank of America account ending in #
5721. SENDERS and BALAY utilized bank accounts attached to their entities N. Laurel
Properties LLC and 806 N. Vista LLC to transfer $300,000 to DEB in September 2019. On
1/8/20, DEB made a telephone transfer to BALAY (Banner Bank personal account ending in

2952) in the amount of $95,316.73. D.B. and DEB also provided $57,000 as a down payment

 
for the N. Vista property and were involved in the deal as evidenced by internal e-mails with the

title company. Further, the physical address for DEB is a Box & Mail storefront located in a

strip plaza (see below photo).

 

45. As demonstrated above, DEB also received $250,000 from S.H. In one instance,
DEB received $100,000 from S.H. on the same day (12/5/19) that BALAY received $100,000
from S.H. The transactions between DEB, BALAY and SENDERS appeared random and
unrelated to a certain transaction or purpose which is consistent with the purchase of luxury
properties with illegal drug proceeds.
LR. INC. — XXXX Burton Way, #106, Los Angeles, CA

46. LR. Inc. (IR) initially filed its Articles of Incorporation with the state of California
on 6/1/18. IR was founded by two individuals and listed the business address as XXXX Burton
Way, #106, Los Angeles, California 90048. Also, the physical address for IR is a multi-unit
apartment building which further suggests that IR is a conduit for the DANK VAPES DTO to

launder drug proceeds (see below photo).

 

 
 

47. IR opened JP Morgan Chase Bank business checking account ending in # 9053 on
2/6/19. The two IR founders were listed as the only signers on the account. During the period of
inception (2/6/19) to April of 2020, checks in the amount of $6,263,702.06 were written from the
account. Several checks written from the account were made payable directly to or to associates
of SENDERS and BALAY. Several depositors in this account issued checks in sequential order
without notations on the check memo line. Further, several depositors shared common
addresses, several of which were storefront mailbox locations. The following individuals/entities
related to SENDERS and BALAY received checks from this account:

ES GLOBAL HOLDINGS -— ES Global received two (2) sequential checks (185 and
186) in the amount of $200,000 and 130,000. The checks were dated 7/1/19 and there was
nothing stated in the “MEMO” section of the checks. The checks were deposited into the First
National Bank of Pennsylvania business checking account ending in # 6949 on 7/3/19. The
checks were signed by R.F.

N LAUREL AVENUE PROPERTY HOLDINGS — N Laurel received check #119 in
the amount of $100,000 dated on 8/9/19. There was nothing stated in the memo section of the
check and it was signed by R.F. The check was deposited into the Banner Bank account

(described above) on 8/9/19.

 
JUSTEN BALAY — BALAY received and deposited check # 189 in the amount of
$200,000 dated 7/1/19 into his Banner Bank personal checking account ending in 2952. The
check was almost sequential with the checks received by SENDERS at ES Global. It was
deposited on 7/9/19 and coincided with the opening of his (BALAY’s) Banner bank personal
checking account. There was nothing stated in the memo section of the check and it was signed
by R.F. He further deposited check #166 in the amount of $100,000 on 8/6/19 into his Banner
bank personal checking account. This check also had nothing indicated in the memo section and
it was signed by R.F. In addition, the next sequential check #167 in the amount of $45,000 was
made payable to P.M. LLC which is a luxury jewelry business in Beverly Hills, California. This
check was also dated 8/6/19.

TITANIUM LENDING — There were six (6) checks totaling $560,000 made payable to
Titanium Lending (Titanium) written from the ICON account. Titanium was the lender on
SENDERS’ N. Laurel property purchase and has been prevalent in several financial transactions
involving SENDERS. The following are a chronological listing of the checks made payable to
Titanium from ICON:

4/24/19 — Check #101 in the amount of $10,000.

5/12/19 — Check #139 in the amount of $100,000.

6/12/19 — Check #108 in the amount of $100,000.

6/20/19 — Check #184 in the amount of $200,000. The next two (2) sequential checks

(185 wl 86) were made payable to ES Global (described above). On 7/20/19, the ES

Global business account received a $200,000 wire transfer from Titanium.

7/12/19 — Check #192 in the amount of $100,000.

7/31/19 — Check #168 in the amount of $50,000. Check numbers 166 and 167 are described
above in the BALAY section.
OTHER CHECKS FROM ICON CONSISTENT WITH MONEY LAUNDERING

48. Aristocrat Enterprises — This entity received two (2) checks totaling $118,310
from ICON. On 12/16/19, the company was paid $23,485 and on 2/17/20, the company was paid
$94,825. Aristocrat Enterprises has a signor on their bank account named Robert Berman!’.

49. Parkway Investment Group, Inc. — On 8/5/19, this entity received a check in the
amount of $50,000 from ICON. The owner of this company is also co-owner of Titanium
Lending.

50. Av & Eb Inc. — On 5/7/19, this entity received a check in the amount of $30,000
from ICON. This company is an import/export business and conducts business with a Chinese
company named N.O. Import/Export Trade which is located in China. According to public
source information, Nantong manufactures the glass products used to produce vape cartridges.

51. D.O.— This individual received a check in the amount of $12,500 from ICON.
Public source information indicates that D.O. leases luxury automobiles.

52. Aco-founder of IR is 82 years old and is a signor on the bank account of IR. The
co-founder of IR received twenty-eight (28) checks payable to himself totaling $1,027,960. The

checks were subsequently cashed at a third party check cashing business in California.

53. The other founder of IR received one-hundred three (103) checks payable to himself

 

'° Berman was apprehended by Homeland Security Investigations (HSI) agents in September
2019 in possession of $211,755 in U.S. currency related to the distribution of approximately
35,610 THC Vape cartridges. He was ultimately indicted in the Northern District of Ohio for 21
USC 841(a)(1) - Possession with Intent to Distribute THC and 21 USC 846 — Conspiracy to
Distribute THC. On November 17, 2020, Berman entered a guilty plea and on February 8, 2021,
a Final Order of Forfeiture was entered forfeiting the $211,755 in U.S. Currency to the United
States. In this case (Case No. 1:2019 CR 00580) Berman is scheduled for sentencing on March
9, 2021, before U.S. District Court Judge Donald Nugent.
totaling $945,050 from IR. None of the checks exceeded the $10,000 threshold that requires the
filing of aCTR. However, the majority of checks exceeded $9,000 and there was an instance in
which twelve (12) sequentially ordered checks (#s 465-476) were payable to him in amounts
exceeding $9,000.
PAYMENTS FROM ICON ACCOUNT RELATED TO MARIJUANA BUSINESS

The following outgoing wire transfers are payable to businesses who sell products and/or
equipment related to the cultivation of marijuana/distillate or the production of vape cartridges:

54. Shanghai Hisen Instrument Company 7" bldg. No. 99 Shenbeiyi Rd Shanghai,
China 201612 — On 5/28/19, there was an outgoing wire transfer in the amount of $38,190 from
IR to this company. The company as described by Alibaba.com is a “one-stop solution and
services for plants oil production, from extraction, winterization, solvent recovery, distillation
and crystallization.”

55. Shanghai Dehuan Industry Company 3 Lianhang Rd, Shanghai: PR China
201100 — On 7/30/19, there was an outgoing wire transfer in the amount of $45,745 from IR to
this company. The company specializes in the sale of Hydroponics and other equipment
associated with the cultivation of marijuana.

56. Cascade Sciences, LLC 6725 NE Evergreen Pkwy Ste. 106, Hillsboro, Oregon —
On 1/29/20, there was an outgoing wire transfer in the amount of $29,268.09 from IR to this
company. Cannabis Industrial Marketplace describes this company as “Cascade Sciences has
years of expertise to ensure our customers are equipped with the right vacuum ovens, vacuum
pumps, laboratory drying ovens, traps, chillers and distillation/evaporation process tools.”

VEHICLE TRANSACTIONS

57. 1996 Porsche 911 Turbo, black, VIN # WP0AC2991TS376255 — (5/7/20)

 
SENDERS leased this vehicle from Shaker Auto Lease in Warrensville Heights, Ohio in
June 2018. From June 2018 to February 2020, SENDERS made his lease payments in cash (25
payments) which totaled $93,014.10 and were conducted in person by SENDERS or a relative.
On 5/7/20, SENDERS paid off the vehicle with a $120,000 wire transfer from Parkeast
Investments LLC” in Toms River, New Jersey. The wire originated from a JP Morgan Chase
Bank account number ending in 8827. This bank account contained drug proceeds from the
DANK VAPES DTO and was used as a method to make the car purchase appear legitimate.
Further, this vehicle was subsequently titled to a relative of SENDERS to shield SENDERS as
the true owner.

58. 2019 Nautique G25 boat, HIN # CTC95115K819, and 2019 Extreme boat
trailer, VIN # 5DBBB2734KZ005090 — (6/1/20)

A relative of SENDERS purchased this boat and trailer from Boulder Boats in Mesa,
Arizona to shield his brother, SENDERS, as the true owner. The purchase payment of $166,500
was made on 5/29/20 from (3) wire transfers: $95,000 from Lezer Corp.*', $50,000 from
Wisnicki & Associates LLC and $21,500 from Parkeast Disinfectant LLC. These accounts
consisted of drug proceeds from the DANK VAPES DTO and were utilized to make the boat

purchase appear legitimate.

 

 

20 The registered agent for Parkeast Investments LLC is a relative of SENDERS and the filing _
date of the LLC was 1/7/19.

*1 The president/director of Lezer Corp. is a friend of SENDERS and was incorporated in
Delaware on 6/22/20 and operates in Miami, Florida.
JEWELRY & PRECIOUS METAL TRANSACTIONS
59. a) Patek Philippe rose gold men’s wrist watch, Model # 5980/1R-001, Serial
# 797834/6192290; |
b) Rolex stainless men’s wrist watch, Model # 115234, Serial # 245E1318;
c) Rolex stainless men’s wrist watch, Model # 116234, Serial # 17T10743; and
d) Rolex 18k rose gold men’s wrist watch, Model # 218235, Serial # 38HZ3155.
The above (4) wrist watches were purchased by SENDERS with drug proceeds that were
transacted through a joint Fifth Third Bank checking account number ending in 4527 that
SENDERS maintained with a relative. On 3/10/20, SENDERS sent an outgoing wire transfer in
the amount of $189,500 to LA Exotic Watches LLC in California. On 3/25/20, SENDERS sent a
$340,000 outgoing wire transfer to D Cada Inc. in New York, New York. D Cada Inc. is the
seller of luxurious items including handbags and watches.
60. Metalor kilogram gold bar, S/N # 18144504 — (12/27/18)
SENDERS purchased this kilo gold bar from Wilshire Coin Exchange in Santa Monica,
California on 12/27/18 for $41,891 in cash.
CURRENCY SEIZED
61. On 9/22/20, federal agents and local law enforcement officers executed federal
search warrants on the residences of SENDERS’ relatives located at 2543 S. Green Road,
Beachwood, Ohio 44122 (Case No. 1:20 MJ 9314) and 2560 Larchmont Drive, Beachwood,
Ohio 44122 (Case No. 1:20 MJ 9315), the residence of SENDERS’ relatives located at 14393
Washington Blvd., University Heights, Ohio 44118 (Case No. 1:20 MJ 9312) and on one of the
residences of Eyton SENDERS located at 100 Mountain View Drive, Moreland Hills, Ohio

44022 (Case No. 1:20 MJ 9316).

 
62. The search warrant executed on the residence of SENDERS’ relatives located at
2560 Larchmont Drive revealed various amounts of suspected marijuana, THC vape cartridges,
scales, grinders, financial records and documents for Tibor’s Kosher Meats, and $39,108.00 in
U.S. currency. The search warrant executed on the residence of SENDERS’ relatives located at
2543 S. Green Road revealed mail and packages addressed to SENDERS’ relatives, dry cleaning
receipts for SENDERS, and $2,158,215.00 in U.S. currency that was located inside two safes
that were secreted inside the attic.

63. | The search warrant executed on the residence of SENDERS’ relatives located at
14393 Washington Blvd. revealed various amounts of suspected marijuana, THC vape
cartridges, THC edibles in a clear vacuum sealed pouch, (2) loaded handguns, and financial
records and documents for Tibor’s Kosher Meats.

64. The search warrant on the residence located at 100 Mountain View Drive, Moreland
Hills, Ohio 44022 revealed that the entire interior of the residence was under construction and no
one was currently residing in the home. Agents interviewed the on-site contractor who advised
that SENDERS hired his company to complete all of the renovations at the residence. The
contractor stated that the renovations will cost in excess of two-million dollars once they are
finished in March 2021. The contractor told agents that SENDERS has paid him approximately
$600,000 for the work completed so far.

65. The financial analysis of the DANK VAPES DTO has the characteristics of a multi-
million-dollar DTO. The method in which monies are co-mingled, transferred and otherwise
unexplained is evident of the enormous profits earned through the drug trafficking. The financial
activity described above is consistent with large scale money laundering operations as is

summarized below:
e The vast use of currency to conduct financial transactions. For example, the deposits and
withdrawals from bank accounts. The purchase of gold, cars, boats, jewelry and real
property with currency. DTOs usually are paid with cash so it is a challenge to launder
the proceeds because legitimate entities are usually not engaged in transacting large
volumes of cash.

e The use of third parties to conduct and launder the DTO profits. This includes the use of
LLCs to purchase property and the use of entities to lamnder money. In addition, the use
of individuals to deposit and withdrawal cash from banks. For example, BALAY had out
of state individuals conducting deposits into his bank accounts. The use of businesses to
launder proceeds as described above with the H. Bitcoin operation, DEB and IR. The
further use of family and friends to assist in laundering the money. SENDERS used his
relative’s address in University Heights, Ohio for several of his businesses. He also had
joint accounts with his relatives. The use of third-party entities and individuals is
necessary to layer the illicit proceeds in an attempt to make them appear legitimate.

e The method in which SENDERS and BALAY purchased their homes, from the unusual
financing to the repayment of the lenders. Also, the use of Limited Liability Companies
to conduct the purchase. As stated above, Titanium Lending was paid $1,260,000 from
S.H. and IRwho are two of the mechanisms used to launder illicit monies. Titanium
provided financing for SENDERS on the N. Laurel property and the 2664 S. Green Road
property.

e The large amounts of expenditures made by the members of the DTO. This operation
elicited extensive profits and the members had the spending habits that demonstrated the

luxury. As described above, SENDERS and BALAY purchased luxurious items with the
profits of the DTO.

The purchase of items necessary to maintain and promote the DTO which includes

equipment and materials needed to produce the drugs and transportation for their

distribution. These expenditures are described above.

The $2,197,323.00 in cash discovered during the search of two residences owned by

relatives of SENDERS further demonstrates SENDERS attempt to utilize family

members to conceal the drug proceeds.

CONCLUSION

66. By reason of the foregoing, the defendants:

a)

b)

d)

A residence located at 100 Mountain View Drive, Moreland Hills, Ohio
44022, which is further described by the Cuyahoga County Auditor’s
Office as Parcel: 913-06-001 and Parcel: 913-06-005;

A residence located at 2664 South Green Road, Shaker Heights, Ohio
44122, which is further described by the Cuyahoga County Auditor’s
Office as Parcel: 734-03-026;

A residence located at 2104 South Green Road, South Euclid, Ohio
44121, which is further described by the Cuyahoga County Auditor’s
Office as Parcel: 703-22-020;

A residence located at 2110 South Green Road, South Euclid, Ohio
44121, which is further described by the Cuyahoga County Auditor’s
Office as Parcel: 703-22-019;

A vacant residential lot located on South Green Road, South Euclid,

Ohio 44121, which is further described by the Cuyahoga County

 

 
g)

»)

j)
k)

I)

p)

Auditor’s Office as Parcel: 703-22-021;

A residence located at 952 N Laurel Avenue, Los Angeles, California
90046, which is further described by the Los Angeles County Assessor as
AIN: 5529-023-023;

A residence located at 806 N Vista Street, Los Angeles, California
90046, which is further described by the Los Angeles County Assessor as
AIN: 5526-005-024;

A 1996 Porsche 911 Turbo, black in color, VIN # WPOAC2991TS376255;
A 2019 Nautique G25 boat, HIN # CTC95115K819, with a 2019 Extreme
boat trailer, VIN # 5DBBB2734KZ,005090;

(1) Patek Philippe rose gold men’s wrist watch, Model # 5980/1R-001,
Serial # 797834/6192290;

(1) Rolex stainless men’s wrist watch, Model # 115234, Serial #
245E1318;

(1) Rolex stainless men’s wrist watch, Model # 116234, Serial #
17T10743;

(1) Rolex 18k rose gold men’s wrist watch, Model # 218235, Serial #
38HZ3155;

(1) Metalor kilogram gold bar, Serial # 18144504;

$2,158,215.00 in U.S. currency; and

$39,108.00 in U.S. currency, are subject to forfeiture to the United States

under 21 U.S.C. § 881(a)(6) in that they constitute proceeds from illegal drug trafficking

activities, and/or were used - or were intended to be used - in exchange for illegal controlled

 

 
substances, and/or were used - or were intended to be used - to facilitate illegal drug trafficking

activities.

WHEREFORE, plaintiff, the United States of America, requests that this Court enter

judgment condemning the defendants currency and property and forfeiting them to the United

States, and providing that the defendant currency and property be delivered into the custody of

the United States for disposition according to law, and for such other relief as this Court may

deem proper.

Respectfully submitted,

BRIDGET M. BRENNAN
Acting United States Attorney
Northern District of Ohio

Ident (le

Henry F. DeBaggis (OH: 0007561)
Assistant United States Attorney

Carl B. Stokes U.S. Court House

801 West Superior Avenue, Suite 400
Cleveland, Ohio 44113
216.622.3749 / Fax: 216.522.7499
Henry. DeBaggis@usdoj.gov

 
VERIFICATION

STATE OF OHIO )
) Ss.

COUNTY OF CUYAHOGA _ )

I, Henry F. DeBaggis, under penalty of perjury, depose and say that I am an Assistant
United States Attorney for the Northern District of Ohio, and the attorney for the plaintiff in
the within entitled action. The foregoing Complaint in Forfeiture is based upon information

officially provided to me and, to my knowledge and belief, is true and correct.

[Te

Henry F. DeBaggis (OH: 0007561)
Assistant United States Attorney

oa: ; jg
Sworn to and subscribed in my presence this day of February, 2021

are! Aude.

Notary Public Lhasa 7. Dudas
Notary Public, State of Olio

iviy Contttission expires (2—-S a,

 

 
